Title: Jonathan Williams, Jr., to the American Commissioners, 17 June 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes June 17. 1777
I have drawn on you in favor of Mr. Montaudoin at 8 days date for 3.000 Livers which please to honor. I drew this bill to have a Small fund in my hands to answer any sudden small Demands and not for any immediate purpose. I have also drawn on you in favor of Doctr. Franklin for 1257.3 l.t. as it is to be appropriated to my private Concerns. I mean it as a part of the sum you directed me to charge for my allowance. I was Yesterday much supprised with the appearance of a French Officer with a letter from Mr. Montieu to Mr. Peltier directing a passage in the annoyme. I opposed myself to the measure without hissitation and shall unifomly persist in refusing every thing of this Nature that shall offer unless I have your perticular orders to the Contrary. The Exportation of Officers has been the Most disagreable Bussiness I have been concern’d in and more vexatious than all the rest put togather. We have now three of these Gentlemen who I have turned of. What their discretion may be I know not, but I am sure that no operation of ours in this way would ever be discouverd if the secret were to Rest only with us. When it becomes dispersed among Several Strangers our Success may depend as much upon good Luck as any thing Else. I suppose the Salt by this time is nearly all on board. A Lighter Load of goods went down to her last night and I hope in 8 days more to have her loaded. I am Gentlemen Yours
JW
To The Commissioners
